        Case 2:19-cr-00141-KJM Document 66 Filed 03/10/21 Page 1 of 14


 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    United States of America,                            No. 2:19-cr-00141-KJM
12                             Plaintiff,                  ORDER
13           v.
14
      Adam Fuller,
15
                               Defendant.
16

17           Adam Fuller has been charged with a violent assault on a courthouse security officer on

18   the front plaza of this District’s Sacramento courthouse. Fuller suffers from schizophrenia and is

19   not competent to stand trial. The government moves for an order directing Fuller to take
20   antipsychotic medications, involuntarily if necessary, so that he may stand trial. See generally

21   Sell v. United States, 539 U.S. 166 (2003). The motion is fully briefed and was submitted after

22   oral arguments and an evidentiary hearing. See Mot., ECF No. 53; Opp’n, ECF No. 54; Reply,

23   ECF No. 55; Minutes, ECF Nos. 56 & 62; Excerpts of Transcript of Feb. 2, 2021 Hearing (Hr’g

24   Tr. Pt. 1), ECF No. 64; Further Excerpts of Transcript of Feb. 2, 2021 Hearing (Hr’g Tr. Pt. 2),

25   ECF No. 65. The court granted the government’s motion by bench order at a hearing on March 1,

26   2021. See Minutes, ECF No. 63. This order explains the court’s reasoning.

27   /////



                                                     1
          Case 2:19-cr-00141-KJM Document 66 Filed 03/10/21 Page 2 of 14


 1   I.      BACKGROUND

 2           According to a report from the Department of Homeland Security’s Federal Protective

 3   Service, Fuller visited this District’s Sacramento courthouse in August 2019 and attempted to file

 4   a case against the United States. See Rep. of Investigation at 3, Mot. Ex. A, ECF No. 53-1. He

 5   left without any problems, but later that night, he returned and told a security officer that if he did

 6   not get what he wanted, he would come back the next day and “fuck somebody up.” Id. The next

 7   morning, he punched another security officer in the face outside the courthouse. Id. The officer

 8   sustained an injury to his forehead, which required several stitches. Id.

 9           Sacramento Police soon found and detained Fuller near the courthouse. Id. After he was
10   detained, he threatened to kill two federal inspectors because he was “at war” with the

11   government. Id. “I want to kill military members and Law Enforcement people,” he explained.

12   Id. In an interview after officers informed him of his Miranda rights, he confessed to assaulting

13   the security officer. Id. A criminal information was filed in this court the same day, and a grand

14   jury returned an indictment a few weeks later. See generally Information, ECF No. 1; Indictment,

15   ECF No. 10. Fuller was charged with the forceable assault of a federal officer with bodily injury

16   in violation of 18 U.S.C. § 111(a)(1) and (b). See Indictment at 1.

17           Fuller refused to come to court for a status conference the next month. See Minutes, ECF

18   No. 18. His appointed counsel agreed with the government that there was reason to believe he

19   was not mentally competent to stand trial. See Order Directing Competency Eval. at 1, ECF

20   No. 29. The court ordered an evaluation of his competency, see id. at 1–2, and after the
21   evaluation was complete, the parties agreed that he could not stand trial, see Stip. & Order at 2,

22   ECF No. 43. He was committed to federal custody in Missouri for treatment. See id.

23           Dr. Ashley K. Christiansen, a forensic psychologist, and Amanda L. Reed, M.A., a

24   psychology intern, met with Fuller weekly in the federal medical facility, occasionally with

25   another doctor, Robert Sarrazin, M.D., the facility’s chief of psychiatry. See generally

26   Christiansen Rep., ECF No. 48 (under seal);1 Hr’g Tr. Pt. 1 at 8. Fuller could explain some basics

             1
              This order cites the report and related treatment plan using the page numbers applied by
     the court’s CM/ECF system to the top right of each page.

                                                       2
        Case 2:19-cr-00141-KJM Document 66 Filed 03/10/21 Page 3 of 14


 1   about his life, but he was generally uncooperative, unreliable, and often returned to his

 2   delusions—beliefs that he was at war with the government, that he had detonated atomic bombs,

 3   that the government was torturing his family, and that he received radio transmissions through a

 4   device installed in his nose, among other things. See Christiansen Rep. at 5, 7, 8, 10, 12. These

 5   delusions caused him great distress. See id. at 11. He also suffered from auditory hallucinations

 6   and disorganized thought. See id. at 5–12; see also Hr’g Tr. Pt. 1 at 10–11. Although he was not

 7   a trustworthy source of information about his own past, the doctors were satisfied that his

 8   condition was not the product of an injury. See Christiansen Rep. at 4; Hr’g Tr. Pt. 1 at 37.

 9   Christiansen and Reed diagnosed Fuller with “schizophrenia, continuous” under the Fifth Edition
10   of the Diagnostic and Statistical Manual of Mental Disorders. See Christiansen Rep. at 12–13.

11           Fuller often became aggressive and made threats against staff when they asked about his

12   mental health and medication. See, e.g., id. at 5, 8–9, 10. He insisted that he did not have a

13   mental illness, and he refused medication. Id. at 8. He believed his family had forbidden the staff

14   from offering him medications, and he said his family did not want him to be treated. Id. He also

15   refused individual and group therapy. Id. at 9, 12. Fuller did say that he had taken Zyprexa and

16   Risperdal in the past, which are both antipsychotic medications, and he mentioned those drugs

17   specifically by name. See id. at 5. He said that when he took these medications, people stopped

18   talking on the radio in his head. Id. But he found medication unnecessary. See id. Although the

19   medical center staff was skeptical of Fuller’s memory, they were satisfied that his account of
20   successful treatment with Zyprexa and Risperdal was reliable. See Hr’g Tr. Pt. 1 at 16–17, 43.

21           Christiansen and Reed concluded that Fuller could not understand the basics of the claims

22   against him. He said many times that the case would soon be dropped; he seemed to be biding his

23   time until he was inevitably exonerated. See, e.g., Christiansen Rep. at 9, 10; see also Hr’g Tr. Pt.

24   1 at 24. His legal strategy seemed to be derived entirely from his delusions. See Christiansen

25   Rep. at 12–13. He did not trust his attorney. See id. at 13. He thought she was working for the

26   government. See id. Christiansen and Reed thus confirmed Fuller was not competent to stand

27   trial. Id. at 13.

28   /////

                                                      3
       Case 2:19-cr-00141-KJM Document 66 Filed 03/10/21 Page 4 of 14


 1          Fuller’s condition is chronic. See id. at 11, 14–15. According to Christiansen, it will not

 2   improve without antipsychotic medication, which is the first-line, “gold standard” treatment for

 3   schizophrenia under the most recent guidelines of the American Psychiatric Association. See

 4   Hr’g Tr. Pt. 1 at 9, 13–14, 27. In Christiansen’s opinion, antipsychotic medications are

 5   substantially likely to restore Fuller to competency. See id. at 17–19. She believes that given

 6   Fuller’s characteristics, his chance of successful treatment and competency is 70–87%. See id. at

 7   18–19; see also Hr’g Tr. Pt. 2 at 4 (“I would feel comfortable saying he is substantially likely at

 8   a[n] . . . approximately 75 percent likelihood of being restored to competency.”). Psychotherapy

 9   might also be helpful, but only alongside a regime of antipsychotic medication. See Christiansen
10   Rep. at 14–15; Hr’g Tr. Pt. 1 at 14. In her experience, any side effects Fuller might experience

11   when taking antipsychotic medications would not interfere with his ability to stand trial. See

12   Christiansen Rep. at 14.

13          Sarrazin agrees Fuller’s condition is chronic and unlikely to improve without

14   antipsychotic medications. See Treatment Plan at 5, ECF No. 50 (under seal);2 Hr’g Tr. Pt. 1 at

15   47–48. Antipsychotic medications reduce hallucinations, lessen the intensity of delusions, and

16   help disorganized thinking. See Hr’g Tr. Pt. 1 at 47–48. In Sarrazin’s opinion, antipsychotic

17   medications are the preferred treatment for people with conditions like schizophrenia and have

18   dramatically improved the lives of many patients. See Treatment Plan at 5. Sarrazin would

19   recommend them to Fuller regardless of his current incarceration and criminal charges. See Hr’g
20   Tr. Pt. 1 at 55–56. “Other interventions like group therapy, family therapy, supported housing,

21   supported job situations,” and other similar treatments, in Sarrazin’s experience, are only helpful

22   after antipsychotic medications. Hr’g Tr. Pt. 1 at 48–49. Sarrazin agrees with Christiansen that

23   the chance of successful treatment is about 75 percent. See Hr’g Tr. Pt. 1 at 57.

24          Sarrazin proposed a treatment plan. His plan lists five potential medications, but the

25   medical facility would not administer all five at once; it would use only one at a time in an

26   iterative process to find the best medication and dose. See id. at 45. Sarrazin proposes beginning

27   with olanzapine because Fuller said that it alleviated his hallucinations in the past. See id. at 42–
            2
                See supra note 1.

                                                      4
        Case 2:19-cr-00141-KJM Document 66 Filed 03/10/21 Page 5 of 14


 1   45; Treatment Plan at 2–3. The beginning doses would be at the bottom of the dosing range, and

 2   then would increase if necessary. See Hr’g Tr. Pt. 1 at 45; Treatment Plan at 2–3. If the court

 3   ordered Fuller to accept antipsychotic medication, staff at the medical center would explain the

 4   order and ask Fuller to cooperate. See Treatment Plan at 2–3. If he agreed, he would receive oral

 5   medications. See id. But if Fuller refused medication despite a court order, then the medical

 6   center would use restraints and inject long-acting drugs. See id. at 3–4. The medical facility has

 7   a “use of force team” that restrains patients on their beds while a nurse injects the medication.

 8   See Hr’g Tr. Pt. 1 at 33–35. Nursing staff could also inject lorazepam, a short-acting antianxiety

 9   drug, if Fuller became combative or agitated. See Treatment Plan at 4. The proposed treatment
10   plan would require the full four-month period permitted by 18 U.S.C. § 4241(d)(1). See

11   Treatment Plan at 5–6; Hr’g Tr. Pt. 1 at 52–53. Doctors and support staff would talk to Fuller

12   about his illness and help him understand his symptoms in an attempt to restore him to

13   competency. See Hr’g Tr. Pt. 1 at 30–31. At the end of the four months, Christiansen would

14   evaluate Fuller again and give an updated opinion whether he was competent. See Hr’g Tr. Pt. 1

15   at 53.

16            Antipsychotic medications have side effects. Their most common side effects can usually

17   be managed or eliminated, and many of these side effects would not prevent Fuller from

18   participating meaningfully in his defense. See Treatment Plan at 5; Hr’g Tr. Pt. 1 at 51–54.

19   Some antipsychotics have sedative effects, for example, and can be given before bed. See Hr’g
20   Tr. Pt. 1 at 49. Others have “activating” effects; they can be taken in the morning. See id. at 50.

21   Antipsychotic drugs might also cause tremors, stiffness, and restlessness—especially the so-

22   called “first-generation” antipsychotics that Sarrazin would use if other medications were

23   unexpectedly ineffective—but these side effects can be mitigated by splitting up doses and using

24   secondary medications. See id. at 49–50. Weight gain, changes in blood sugars and lipids, and

25   other metabolic changes are also potential side effects of the medications Sarrazin proposes, so

26   the medical center would monitor Fuller’s blood sugars, cholesterol, weight, and overall health,

27   see id. at 50; Treatment Plan at 4–5.

28   /////

                                                      5
       Case 2:19-cr-00141-KJM Document 66 Filed 03/10/21 Page 6 of 14


 1          More serious side effects are also possible, but rare. Neuroleptic malignant syndrome,

 2   which occurs in about two percent of patients, can cause extreme stiffness and high temperatures.

 3   See Hr’g Tr. Pt. 1 at 53–54; see also Hr’g Tr. Pt. 2 at 5–6 (“[I]t’s 0.07 percent to 2 percent of

 4   individuals treated with antipsychotic medications in the literature . . . .”). About two percent of

 5   patients also experience tardive dyskinesia—involuntary movements of the tongue and mouth.

 6   See Hr’g Tr. Pt. 1 at 53–45; see also Hr’g Tr. Pt. 2 at 5 (“Tardive dyskinesia is approximately 2

 7   percent, I believe, in the population.”). Sudden death is also possible. See Hr’g Tr. Pt. 1 at 54. In

 8   studies of the effects of antipsychotics, sudden death occurred 7 times per 10,000 person-years in

 9   the general population and 10 to 15 times per 10,000 person-years in populations treated with
10   antipsychotics. Hr’g Tr. Pt. 2 at 6. That is, sudden death was very rare in both populations, but

11   slightly less rare in the population that received antipsychotics. Nursing staff would watch for

12   serious side effects 24 hours a day, and if necessary, help would be available right away,

13   including in a nearby community hospital. See Hr’g Tr. Pt. 1 at 54–55.

14          The government moves to compel the administration of antipsychotic medications under

15   Sarrazin’s treatment plan. See Mot. Inv. Med., ECF No. 53. Fuller opposes the motion through

16   his appointed counsel, Opp’n, ECF No. 54, and briefing is complete, see Reply, ECF No. 55. The

17   court held an evidentiary hearing in early February. See Minutes, ECF No. 62. Christiansen and

18   Sarrazin were qualified as experts on the diagnosis and treatment of mental disorders. See Hr’g

19   Tr. Pt. 1 at 2–7, 40–42. Christiansen’s report and Sarrazin’s proposed treatment plan were
20   admitted. See id. at 7, 56. The court granted the government’s motion by bench order on

21   March 1, 2021 with a written order to follow.

22   II.    LEGAL STANDARD

23          The government may administer antipsychotic medications to a mentally ill criminal

24   defendant against that person’s will if it shows (1) “that important governmental interests are at

25   stake,” (2) “that involuntary medication will significantly further those concomitant state

26   interests,” (3) “that involuntary medication is necessary to further those interests,” and (4) “that

27   administration of the drugs is medically appropriate, i.e., in the patient’s best medical interest in

28   light of his medical condition.” Sell, 539 U.S. at 180–81 (emphasis omitted). “[T]he government

                                                       6
        Case 2:19-cr-00141-KJM Document 66 Filed 03/10/21 Page 7 of 14


 1   has the burden of establishing the facts necessary to allow it to prevail as to each Sell factor by

 2   clear and convincing evidence.” United States v. Ruiz-Gaxiola, 623 F.3d 684, 692 (9th Cir.

 3   2010).

 4   III.     ANALYSIS
 5            A.     Whether the Government’s Interests are Important

 6            The court previously found that the government has an important interest in bringing this

 7   case to trial, see Minutes, ECF No. 56, and reaffirms that finding here.

 8            The importance of the government’s interest is evaluated in two steps. United States v.
 9   Onuoha, 820 F.3d 1049, 1054 (9th Cir. 2016). First, the crime must be “sufficiently serious.” Id.

10   (citation and quotation marks omitted). The Supreme Court has held that “the government has an

11   important interest ‘in bringing to trial an individual accused of a serious crime.’” United States v.

12   Gillenwater, 749 F.3d 1094, 1101 (9th Cir. 2014) (quoting Sell, 539 U.S. at 180). The starting

13   point in deciding whether a crime is “serious” is the likely Sentencing Guidelines range. See

14   Onuoha, 820 F.3d at 1054–55. If that range is lengthy—usually about three years or more—the

15   crime is usually “serious.” See id.; see also Gillenwater, 749 F.3d at 1101. But a shorter

16   expected sentence does not automatically disprove seriousness. See Onuoha, 820 F.3d at 1055.

17   A court must also consider the specifics of the alleged crime and the defendant’s criminal history,

18   among other factors. See id. In Onuoha, for example, the court held that the defendant’s crime

19   was “serious” despite a relatively low Guideline range of 27 to 33 months because the defendant,

20   a former airport security officer, had called the airport with an apparent bomb threat just before

21   the anniversary of the September 11 attacks. See id. at 1055–56.

22            Fuller’s crime is “serious” by this standard. The likely Guideline range is between 30 and

23   57 months, depending on the severity of the alleged assault and whether he accepts responsibility,

24   among other factors. See Mot. at 4; Opp’n at 3–4. His decision to carry through with a threat,

25   and to do so on the steps of a courthouse, shows clearly that his alleged conduct was serious.

26   Even unfulfilled or vague threats to federal officers make for serious crimes. See Onuoha,

27   820 F.3d at 1055; Gillenwater, 749 F.3d at 1101. The government has an important interest in

28   /////

                                                      7
       Case 2:19-cr-00141-KJM Document 66 Filed 03/10/21 Page 8 of 14


 1   convicting Fuller “to show others that such conduct will result predictably in conviction and a

 2   serious penalty of incarceration.” Onuoha, 820 F.3d at 1055.

 3          The second step in deciding whether an alleged crime was “serious” is to consider

 4   whether any “special circumstances” lessen the importance of the government’s interest. Id.

 5   (citation and quotation marks omitted). Refusing drugs “may mean lengthy confinement in an

 6   institution for the mentally ill—and that would diminish the risks that ordinarily attach to freeing

 7   without punishment one who has committed a serious crime.” Sell, 539 U.S. at 180. A court

 8   must therefore compare “the potential for and anticipated length of future civil commitment” with

 9   “the period of confinement that could reasonably be expected if the defendant were restored to
10   competency and convicted of the charged offense.” United States v. Brooks, 750 F.3d 1090, 1097

11   (9th Cir. 2014). The government’s interest might also wane if the defendant has already been

12   confined and that confinement would be credited against any sentence that might later be

13   imposed. See Ruiz-Gaxiola, 623 F.3d at 694–95. If the defendant’s mental disorder contributed

14   to the alleged offense, the government’s interest in a prosecution might also be weaker. See

15   Gillenwater, 749 F.3d at 1102. But a link between the defendant’s mental health and his alleged

16   crime might also make a prosecution more important if a mental condition increases the chances

17   of a repeat offense. See id.; see also Ruiz-Gaxiola, 623 F.3d at 695.3 “The district court should

18   also consider any other significant factors that could strengthen or weaken the governmental

19   interests . . . , including the extent to which delaying the prosecution could jeopardize the
20   government’s position at trial.” Brooks, 750 F.3d at 1097.

21          Here, there is no evidence that Fuller faces civil commitment, and a hypothetical

22   commitment does not diminish the government’s interest in prosecution. See Onuoha, 820 F.3d

23   at 1057. Although Fuller has already been confined for about a year and half, he would face

24   many more months’ and perhaps years’ confinement if convicted and sentenced within the likely

25   Guideline range, so his pre-trial confinement does not neutralize the government’s interest in his

            3
              The defendant’s possible danger to himself or others, by contrast, is not relevant here.
     See Onuoha, 820 F.3d at 1056 (holding that a defendant’s “potential for future violence” is
     “wholly unnecessary to justify involuntary medication for the purpose of permitting trial and
     conviction”).

                                                      8
        Case 2:19-cr-00141-KJM Document 66 Filed 03/10/21 Page 9 of 14


 1   prosecution. See Ruiz-Gaxiola, 623 F.3d at 695. It is unlikely that Fuller could be restored to

 2   competency without medication. Delaying his prosecution until he regains competency could

 3   therefore prevent the government from prosecuting him at all. See Sell, 539 U.S. at 180 (“[I]t

 4   may be difficult or impossible to try a defendant who regains competence after years of commitment

 5   during which memories may fade and evidence may be lost.”). Delays that prevent a prosecution

 6   might also prevent the government from seeking supervised release. This risk also shows the

 7   government’s interest is important. See Gillenwater, 749 F.3d at 1101–02. Finally, although

 8   Fuller’s mental disorder was connected to his alleged offense, that connection strengthens the

 9   government’s interest in this case. His delusions are likely to continue without treatment. See id.

10   at 1102. The government has thus satisfied its burden under the first part of the Sell test.

11           B.     Whether Medication Will Significantly Further the Government’s Interests

12           The second part of the Sell test also has two subparts. “First, the government must show
13   that ‘administration of the drugs is substantially likely to render the defendant competent to stand

14   trial.’” Id. at 1102 (quoting Sell, 539 U.S. at 181). It is not enough for a drug to be designed or

15   intended to treat the defendant’s condition. See Ruiz-Gaxiola, 623 F.3d at 696. Second, the

16   government “must show that ‘administration of the drugs is substantially unlikely to have side

17   effects that will interfere significantly with the defendant’s ability to assist counsel in conducting

18   a trial defense.’” Gillenwater, 749 F.3d at 1102 (quoting Sell, 539 U.S. at 181).

19           Here, first, the government has presented clear and convincing evidence that the

20   antipsychotic medications described in Sarrazin’s report are substantially likely to prepare Fuller

21   to stand trial competently. It has offered uncontradicted reports and testimony from Christiansen

22   and Sarrazin. Both met with Fuller, and both concluded that he suffers from schizophrenia.

23   There is no dispute that both doctors are qualified to make that diagnosis. There is no dispute that

24   Dr. Sarrazin is qualified to prescribe treatments for schizophrenia. There is no dispute that

25   antipsychotic medications are the first treatment experts prescribe for schizophrenia. There is no

26   dispute that these medications successfully reduce the distressing symptoms and delusions that

27   separate people from their families and communities. Both Christiansen and Sarrazin agree

28   /////

                                                       9
      Case 2:19-cr-00141-KJM Document 66 Filed 03/10/21 Page 10 of 14


1    antipsychotic medications are substantially likely to prepare Fuller to stand trial competently.

2    They both credibly estimate his chances of success to be about 75 percent.

3           In these ways, this case is similar to Gillenwater and others in which highly qualified and

4    experienced doctors offered uncontradicted opinions that antipsychotic medications were likely to

5    restore defendants to competence. See 749 F.3d at 1102–03. It differs starkly from others, such

6    as Ruiz-Gaxiola, in which the government relied on the shaky and disputed opinions of experts

 7   who admitted, for example, that there was “a paucity of data” and “no explicit practice guideline

 8   or consensus” on how to treat patients with the defendant’s condition. See 623 F.3d at 696–97.

 9          Second, although the side effects of the medications Sarrazin proposes are not trivial—
10   they include sudden death—the frequency of these side effects is very low. The most serious side

11   effects are observed in fewer than two percent of total cases. According to Sarrazin’s

12   uncontradicted testimony, other less serious but unpleasant side effects are unlikely to prevent

13   Fuller from participating in his defense.

14          The government has thus carried its burden to show by clear and convincing evidence that

15   the proposed treatment plan is substantially likely to render Fuller competent to stand trial. This

16   is not to say that Zyprexa, Risperdal, and the other alternative medications proposed in Sarrazin’s

17   report are guaranteed to restore Fuller’s competency. Christiansen and Sarrazin agreed at the

18   evidentiary hearing that Fuller might not be competent to stand trial even after the proposed

19   treatment is completed. But the government need not prove success to a certainty. It need only
20   prove that the proposed treatment plan is substantially likely to render Fuller competent and that

21   side effects are substantially unlikely to prevent him from participating in his defense. It has done

22   so here. See, e.g., Gillenwater, 749 F.3d at 1103 (agreeing the government had carried its burden

23   in part because it cited research showing that “more than 70% of persons suffering from

24   delusional disorder saw an improvement in their symptoms when treated with antipsychotic

25   medication”).

26          C.       Whether Medication is Necessary to Further the Government’s Interests

27          Under the third part of the Sell test, the government must prove that involuntary

28   medication is necessary to further its important interests. See Sell, 539 U.S. at 181. It must show

                                                     10
      Case 2:19-cr-00141-KJM Document 66 Filed 03/10/21 Page 11 of 14


 1   “any alternative, less intrusive treatments are unlikely to achieve substantially the same results,”

 2   and the court must “consider less intrusive means for administering the drugs.” Id.

 3          The evidence here shows clearly and convincingly that no alternative to involuntary

 4   medication is available. Reed and Christiansen’s report details the medical center’s months-long

 5   unsuccessful efforts to talk to Fuller about his mental disorder, to persuade him to accept

 6   medication voluntarily, and to interest him in group and individual psychotherapy. Fuller

 7   responded to these efforts with denials, aggression, threats, and anger. See, e.g., Hr’g Tr. Pt. 1 at

 8   16. He does not believe he suffers from a mental disorder. He believes his family has forbidden

 9   treatment. Reed, Christiansen, and Sarrazin agree that medication is the only treatment that will
10   likely remediate Fuller’s delusions and other symptoms. No evidence suggests otherwise. In

11   these circumstances, persuasion and psychotherapy are not possible. See, e.g., Gillenwater,

12   749 F.3d at 1103–04 (affirming an order to administer antipsychotic medication involuntarily in

13   part because the defendant did not “recognize that he suffer[ed] from a mental disorder and [did]

14   not believe that he need[ed] treatment.”); Ruiz-Gaxiola, 623 F.3d at 702–03 (reasoning similarly).

15          The Supreme Court has also instructed district courts to consider, as an alternative to

16   involuntary medication, “a court order to the defendant backed by the contempt power.” Sell,

17   539 U.S. at 181. The record of Fuller’s time in the medical center shows clearly that this

18   alternative is very unlikely to succeed. Fuller’s distrust of the government is longstanding and

19   deeply rooted. A court order and threats of involuntary confinement would almost certainly not
20   overcome his distrust. To the contrary, threats of confinement are more likely to confirm his

21   belief that the government is fighting a war against him. His alleged crime is, after all, an attack

22   on a courthouse security officer. Voluntary medication is therefore not a viable alternative here.

23   See Gillenwater, 749 F.3d at 1104. (“[A] district court does not clearly err in rejecting voluntary

24   psychotherapy as an alternative, less intrusive treatment option where, as here, it is far from clear

25   both that it can be effectively performed within the constraints of the prison environment and that

26   the defendant will engage in it.”).

27          Sarrazin’s proposed treatment plan also builds in less intrusive means than forceful

28   injections. Treatment would begin with requests that Fuller participate and attempts to persuade.

                                                      11
       Case 2:19-cr-00141-KJM Document 66 Filed 03/10/21 Page 12 of 14


 1   Staff would explain the court’s order and offer him oral medications. See Treatment Plan at 2–3;

 2   see also Hr’g Tr. Pt. 1 at 21. Only if these efforts proved unsuccessful would staff restrain Fuller

 3   on his bed and administer medications forcefully. See Treatment Plan at 3–4. After the

 4   medications took effect, staff would again ask Fuller to accept the medications voluntarily. Many

 5   people in similar circumstances accept medications after rejecting them at first. See Hr’g Tr. Pt. 1

 6   at 21–22. As discussed at the evidentiary hearing, staff would also help Fuller recognize his

 7   symptoms for what they are. See id. at 30–31. These built-in alternatives further support the

 8   government’s motion. See Ruiz-Gaxiola, 623 F.3d at 703 (approving of a treatment plan that

 9   began with a request that the defendant “voluntarily take medication orally”).
10           In sum, the record shows that no alternative to involuntary medication is available or

11   likely to succeed. The government has carried its burden to show by clear and convincing

12   evidence that involuntary medication is necessary to further its important interest in bringing this

13   case to trial.

14           D.       Whether Medication is Medically Appropriate

15           The fourth and final part of the Sell test requires the government to show that

16   “administration of the drugs is medically appropriate.” Sell, 539 U.S. at 181 (emphasis omitted).

17   “[T]he government must show that involuntary medication is in ‘the patient’s best medical

18   interest in light of his medical condition.’” Gillenwater, 749 F.3d at 1104 (quoting Sell, 539 U.S.

19   at 181). The court must “consider ‘the long-term medical interests of the individual rather than

20   the short-term institutional interests of the justice system.’” Id. (quoting Ruiz-Gaxiola, 623 F.3d

21   at 703).

22           Here, Sarrazin’s proposed treatment plan would begin with the lowest effective doses of

23   second-generation antipsychotics, including risperidone and aripiprazole, and doses would be

24   increased only if necessary. See Treatment Plan at 2, 3–4. No evidence suggests the proposed

25   doses are abnormal or higher than those that would be administered in the ordinary course. Cf.

26   Onuoha, 820 F.3d at 1058 (finding that the proposed treatment was not in the defendant’s interest

27   because, among other reasons, doses were unnecessarily high). Fuller is not suffering from any

28   other medical conditions that might complicate his treatment. See, e.g., Hr’g Tr. Pt. 1 at 17–19.

                                                     12
       Case 2:19-cr-00141-KJM Document 66 Filed 03/10/21 Page 13 of 14


 1   The medical center would closely monitor him for adverse reactions and would adjust his

 2   treatment if necessary to reduce side effects. Administering antipsychotic medications might also

 3   permit Fuller to participate meaningfully in counseling and other treatments voluntarily. See also

 4   Gillenwater, 749 F.3d at 1104–05 (affirming a plan for involuntary medication with similar

 5   features). And as both Christiansen and Sarrazin explained at the evidentiary hearing, Sarrazin’s

 6   proposed treatment will likely improve Fuller’s life significantly by alleviating the delusions and

 7   hallucinations that cause him such great distress. See Hr’g Tr. Pt. 1 at 15, 51. The record here

 8   shows clearly and convincingly that it is in Fuller’s interest to receive the proposed treatment—

 9   not only as a defendant who deserves to understand the charges of serious crimes the government
10   has filed against him, but also as a patient in need. See Ruiz-Gaxiola, 623 F.3d at 703

11   (emphasizing the Supreme Court’s choice of the word “patient” rather than “defendant” in

12   describing this part of the Sell test). The government has thus shown clearly and convincingly

13   that the proposed treatment plan is in Fuller’s best interests as a patient.

14           The defense objects that the proposed treatment plan is not in Fuller’s best interests

15   because some aspects of that plan might not continue in the longer term. If, for example, he

16   returns to Sacramento and the local jail, continued counseling and education might not be

17   possible. See Hr’g Tr. Pt. 1 at 31. Although that may be true, it is no reason to abandon the

18   proposed plan entirely. Most people with schizophrenia do not “also engage in adjunctive

19   therapies” such as psychotherapy and counseling. Hr’g Tr. Pt. 1 at 29. They manage their illness
20   with medication alone. See id.; see also Hr’g Tr. Pt. 2 at 2 (“I can’t say that . . . adjunctive

21   psychotherapy . . . is crucial, necessarily. I would say the more important part is maintenance on

22   medication.”). At this stage, the proposed treatment plan is in Fuller’s best medical interest on

23   the whole. If complications arise, this order does not prohibit him and his counsel from returning

24   to the court for relief.

25           The defense also objects that the proposed plan is not in Fuller’s interest because he is

26   past the age at which treatment for schizophrenia is usually most effective. Treatment for men

27   with schizophrenia should normally begin when patients are in their twenties. See Hr’g Tr. Pt. 1

28   at 26. Fuller is in his mid-thirties. See id. As Christiansen testified, however, people may

                                                       13
      Case 2:19-cr-00141-KJM Document 66 Filed 03/10/21 Page 14 of 14


 1   successfully manage schizophrenia despite beginning treatment much later, and she believes that

 2   is substantially likely in Fuller’s case. See id. at 17–19.

 3          Finally, the defense argues the proposed plan is not in Fuller’s best interests because he

 4   will be treated in isolation. See Hr’g Tr. Pt. 2 at 3–4. Some experts have contended that isolation

 5   is harmful to people with schizophrenia. See id. It is undisputed, however, that Fuller’s isolation

 6   is necessary for his own and others’ safety. See id. The medical center has also offered him

 7   group counseling, and if antipsychotic medications are effective, the medical center can move

 8   him into a more open and social environment. See Hr’g Tr. Pt. 1 at 62. On this record, the

 9   chances of Fuller’s continued isolation are lower if he receives the medications proposed.

10   IV.    CONCLUSION

11          The government has carried its burden under the Sell test by clear and convincing

12   evidence, and its motion is granted.

13          At the hearing in which this court issued its bench order, Fuller requested a stay pending

14   his anticipated interlocutory appeal. Orders directing involuntary medication may be

15   immediately appealed under the collateral order doctrine. See Sell, 539 U.S. at 175–77. They

16   raise “questions of clear constitutional importance.” Id. at 176. An interlocutory appeal could

17   not vindicate Fuller’s interest in avoiding involuntary medication if this court’s order were not

18   stayed. District courts often stay orders directing involuntary medication pending appeal. See

19   Onuoha, 820 F.3d at1053; Brooks, 750 F.3d at 1095. This order is therefore stayed pending

20   Fuller’s anticipated appeal. The stay will be lifted automatically if Fuller does not file a

21   timely notice of appeal.

22          This order resolves ECF No. 53.

23          IT IS SO ORDERED.

24   DATED: March 10, 2021.
25
26




                                                       14
